Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11 June 2018. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2018/022213 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/144268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter including but not limited to the optical fiber, ferrule, holder, and sensor arrangements.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2018/0136454; hereinafter ‘Yoshida’).

Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 1, “configured to emit scattered light generated by scattering from a side surface,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114. 
The Examiner notes that claims 1, 16, and 17 seem to have overlapping subject matter with only the preambles being different.  

Regarding claim 2, Yoshida discloses the claimed invention as indicated above. 
Yoshida does not specifically disclose the material of the scatterer (30). 

One would have been motivated for doing so as Yoshida teaches other components formed from resin; thus, polycrystalline materials were known to Yoshida at the time before the effective filing date.

Regarding claim 4, Yoshida discloses a lens (22, at least fig. 2) configured to condense the emitted light on the fiber end surface (11a).
Yoshida does not specifically disclose a holder.
One having ordinary skill in the art would recognize the necessity to have a holder having an inner surface configuring a space including an optical path of the emitted light to be condensed by the lens.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to include a holder having an inner surface configuring a space including an optical path of the emitted light to be condensed by the lens (fig. 2 clearly shows the lens “floating” in the ferrule, one having ordinary skill in the art would recognize the need to hold the lens system 22 in place such that the lens and the ferrule are fixed, wherein the emitted light reflected by the inner surface of the holder is incident on the ferrule end surface).
One would have been motivated to do so to appropriately support the lens system and keep it in place so that it functions properly.



Regarding claim 6, Yoshida discloses the fiber end surface is perpendicular to an optical axis of the optical fiber (as clearly seen in at least fig. 2).

Regarding claim 7, Yoshida disclose the claimed invention as indicated above.
Yoshida does not specifically disclose a tilted end surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try Yoshida’s fiber end surface being tilted relative to an optical axis of the optical fiber.
One would have been motivated to do so as this would be an obvious variant to a perpendicular surface as a tilted surface would be selected from the finite choices of perpendicular, tilted, or parallel. 

Regarding claim 8, as best understood, Yoshida discloses the claimed invention as indicated above.
Yoshida does not disclose specific details of a “holder”.
As noted above, with respect to claim 4, one having ordinary skill in the art would recognize the need for a holder.

One would have been motivated to do so to achieve the desired illumination output.

Regarding claim 9, Yoshida discloses a cutout region (at 43) is formed on the side surface of the ferrule (20, 30) (as seen in at least fig. 4), and the optical sensor (25) is arranged in the cutout region (as seen in at least fig. 4).

Regarding claim 10, Yoshida discloses the cutout region (at 43) is a plane (as seen in at least fig. 4), and the plane is tilted toward the ferrule end surface (while the Examiner notes that the plane is flat, “tilted” alone does not specifically disclose a non-90-degree angle).

Regarding claim 15, Yoshida discloses the emitted light (form 21, 31) is illumination light (as disclosed in at least paragraph [0046]).

Regarding claim 16, Yoshida, in at least figures 2 and 4, discloses an endoscope comprising an optical connection module for an endoscope, the optical connection module for the endoscope comprising: an optical fiber (at least 11a, as seen in at least fig. 2) having a fiber end surface and configured to guide a part of emitted light emitted from a light source (21, 31, as seen in at least fig. 2) and incident on the fiber end surface (as illustrated in at least fig. 2); a ferrule (20, at least fig. 2) having a ferrule end surface (not independently labelled, but seen in at 
Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 1, “configured to emit scattered light generated by scattering from a side surface,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114. 
The Examiner notes that claims 1, 16, and 17 seem to have overlapping subject matter with only the preambles being different.  

Regarding claim 17, Yoshida, in at least figures 2 and 4, discloses an endoscope system having a light source device including an optical connection module for an endoscope, and an endoscope configured to emit illumination light guided by the light source device, the optical connection module for the endoscope comprising: an optical fiber (at least 11a, as seen in at least fig. 2) having a fiber end surface and configured to guide a part of emitted light emitted from a light source (21, 31, as seen in at least fig. 2) and incident on the fiber end surface (as illustrated in at least fig. 2); a ferrule (20, at least fig. 2) having a ferrule end surface (not independently 
Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 1, “configured to emit scattered light generated by scattering from a side surface,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114. 
The Examiner notes that claims 1, 16, and 17 seem to have overlapping subject matter with only the preambles being different.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claim 1 above, and further in view of Kobayashi (US 2011/0245616; hereinafter ‘Kobayashi’).
Regarding claim 11, Yoshida discloses the claimed invention as indicated above.
Yoshida does not specifically disclose a sleeve. One having ordinary skill in the art would further recognizes an outer casing like a sleeve to hold and secure all of Yoshida’s 
Kobayashi teachers a similar devices including a sleeve (2, 10, at least fig. 3) configured to hold the ferrule (13) by covering the side surface of the ferrule, wherein the sleeve has at least one sleeve opening (the end of the sleeve) in which the optical sensor is capable of being installed.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Kobayashi’s sleeve to hold Yoshida’s ferrule by covering the side surface of the ferrule, wherein the sleeve has at least one sleeve opening in which the optical sensor is capable of being installed.
One would have been motivated to do so to ensure Yoshida’s sensor does not negatively move during operation.
Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 11, “configured to hold the ferrule by covering the side surface of the ferrule,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

Regarding claim 12, Yoshida, as modified by Kobayashi, discloses wherein in the sleeve opening, a plurality of optical sensors is capable of being installed in a direction parallel to the optical axis of the optical fiber, and the optical sensor is installed in the sleeve opening.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 12, “a plurality of optical sensors is capable of being installed in a direction parallel to the optical axis of the optical fiber, and the optical sensor is installed in the sleeve opening,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

Regarding claim 13, Yoshida, as modified by Kobayashi, discloses the claimed invention as indicated above. 
Yoshida, as modified by Kobayashi, does not specifically disclose a plurality of openings in the sleeve.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try Kobayashi’s sleeve has a plurality of sleeve openings in the direction parallel to the optical axis of Yoshida’s optical fiber, and the optical sensor is installed in at least one of the plurality of sleeve openings.
One would have been motivated to do so to allow for a plurality of sensors to be employed as increasing the number of sensors only requires routine skill in the art.

Regarding claim 14, Yoshida discloses a cutout region (at 43, as seen in at least fig. 4) is formed on the side surface of the ferrule (20), and the optical sensor (25) is arranged in the cutout region (as seen in at least fig. 4), the cutout region is not formed up to the ferrule end surface (as seen in at least fig. 4), and a region of the side surface of the ferrule (as seen in at .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of an optical connection module for the endoscope, wherein a ferrule acts as a light guide and is configured such that a light quantity of the scattered light emitted from a rear end surface, like a light guide, on an opposite side of the ferrule end surface is greater than 0.10% and less than 80% of a light quantity of the emitted light incident perpendicularly on the ferrule end surface. One would not have been motivated to modify Yoshida such that light passes through the ferrule as doing so would negative impact Yoshida’s invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar endoscopes having at least a sensor near a ferrule or ferrule-type structure:
Yamashita et al. (US 2017/0255001)
Shirota et al. (US 2014/0054450)
Kowshik et al. (US 2014/0051987)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875